Citation Nr: 9920782	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-27 199A	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York





THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1969 to 
May 1971.  

This appeal arises from an August 1996 rating action of the 
New York, New York, regional office (RO).  By that decision, 
the RO denied service connection for PTSD.  


FINDING OF FACT

The record contains no competent medical evidence that the 
veteran has PTSD which is attributable to his military 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the veteran's claim for service connection for 
PTSD, he was scheduled to undergo a VA PTSD examination in 
August 1995.  Review of the claims folder indicates that the 
veteran failed to report for this evaluation.  According to 
applicable regulation, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  In the 
present case, therefore, the Board of Veterans' Appeals 
(Board) will adjudicate the veteran's claim for service 
connection for PTSD based upon the evidence included in his 
claims folder.  

In this regard, the Board notes that the threshold question 
that must be resolved with regard to a claim is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, one that appears to be meritorious.  
See Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
is service connected is not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred during service, competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  

Regulations specific to PTSD provide that service connection 
for this disability requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32808 (June 18, 1999).  According to § 4.125(a), if the 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1998).  

Throughout the current appeal, the veteran has asserted that 
he developed PTSD as a result of his active military service 
in Vietnam.  Citing an in-service stressor which caused him 
to develop this disability, the veteran has explained that, 
following a "big" explosion during service, he saw the body 
of his company noncommissioned officer whose head had been 
"blown up" as well as the body of a master sergeant who had 
shrapnel "all over his body."  (The veteran further 
explained in a July 1996 statement and in the substantive 
appeal which was received at the RO in September 1997 that he 
could not remember the name of the master sergeant whose 
remains he had seen.)  Additionally, the veteran has 
described experiencing nightmares, insomnia, and depression 
and has stated that he cannot "hold a steady job."  

Service personnel records reflect the veteran's service in 
Vietnam.  His service medical records are negative for 
complaints of, treatment for, or findings of a psychiatric 
disability, including PTSD.  In fact, the separation 
examination which was conducted in May 1971 demonstrated that 
the veteran's psychiatric evaluation was normal.  

According to post-service medical records which have been 
obtained and associated with the claims folder, in April 
1994, the veteran sought treatment for complaints of 
"aggravat[ion]" and insomnia at night as well as 
flashbacks.  Additionally, he complained of having 
"explosions" in his head which he could not control at 
times.  Alterations in sleep pattern and thought processes 
were assessed.  No diagnosis of PTSD was made.  

In June 1994, the veteran was admitted for alcohol withdrawal 
and alcohol dependence.  He was hospitalized for almost 
one-and-a-half weeks.  Complaining of nightmares of Vietnam, 
the veteran requested a psychiatric consultation.  He was 
scheduled for follow-up treatment in the PTSD Clinic one 
month later.  Although the discharge summary initially 
included PTSD as a diagnosis, along with alcohol withdrawal 
and alcohol dependence, the PTSD diagnosis was crossed out, 
presumably because an evaluation necessary to making such a 
diagnosis had not been conducted.  

According to a January 1995 report from the VA PTSD Clinic, 
the veteran complained of having nightmares of explosions and 
of being bothered sometimes by memories.  He was given 
medication on a trial basis.  No diagnosis of PTSD was made.  

The Board acknowledges the contentions made by the veteran 
that, as a result of his active military service in Vietnam 
(and particularly, as a result of a "big" explosion during 
service, after which he saw the body of his company 
noncommissioned officer whose head had been "blown up" as 
well as the body of the master sergeant who had shrapnel 
"all over his body"), he developed PTSD manifested by 
nightmares, insomnia, depression, and an inability to "hold 
a steady job."  Significantly, however, the fact remains 
that the service and post-service medical records do not 
provide competent medical evidence that the veteran has PTSD, 
which is attributable to his military service, or to events 
coincident therewith, such as the in-service stressor 
previously described.  In other words, none of the medical 
reports contained in the claims folder provides a diagnosis 
of PTSD.  

As noted earlier, competent medical evidence of a nexus 
between any current disability and the veteran's active 
military service is required for a finding of a well-grounded 
claim.  See Jones v. Brown, 7 Vet.App. 134 (1994).  Such 
evidence is lacking in this case.  In other words, no one 
with sufficient expertise has provided an opinion that the 
veteran currently has PTSD which is traceable to the 
stressors that he claims to have experienced in service.  
Consequently, the veteran's claim of entitlement to service 
connection for PTSD is not well grounded.  Caluza, supra.  


ORDER

Service connection for PTSD is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

